—Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further find no basis to disturb the trial court’s refusal to suppress defendant’s confession. Sufficient evidence is present in the record to support the suppression court’s finding that defendant voluntarily, knowingly and intelligently waived his Miranda rights (see, e.g., People v Miles, 115 AD2d 962, 963, lv denied 67 NY2d 654). Defendant also contends that the court’s identification charge was insufficient. Because no objection was made to the alleged error, it has not been preserved for our review (see, CPL 470.05 [2]).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Monroe County Court, Wisner, J.—Sexual Abuse, 1st Degree.) Present—Dillon, P. J., Denman, Lawton, Lowery and Davis, JJ.